?s,W -fiZ
                                       DENISE COLLINS
                                      Judge, 208th District Court

                                            1201 Franklin

                                        Houston, Texas 77002
                                                                                        (713)755-6374
                                                                                    Fax:(713)368-9219




Mona Natemeyer
Court Coordinator




                                             In the
                                 Court of Criminal Appeals
                                           at Austin

                                                                           RECEIVED IN
                                 Writ No. WR-75-780-02
                                                                     COURT OF CRIMINAL APPEALS
                                      No. 1087429-B
                                In the 208th District Court                 JUN 18 2015
                                  of Harris County, Texas
                                                                         Ar0©!AoQS£ssGterk
                                Ex parte Kurt Andre Miles


                      Trial Court's Request for Extension
                    To Supplement Habeas Record on Remand



           The 208th District Court of Harris County, Texas, moves the Honorable Court

  of Criminal Appeals to grant a first extension of time to comply with its remand order

  (dated March 18, 2015) to conduct factual investigation for the instant application for

  writ of habeas corpus in the above-captioned cause and will show the following in

  support thereof:



           On March 28, 2013, habeas counsel George Parnham filed an application for

  writ of habeas corpus in cause number 1087429-B on behalf of the applicant. The
                                       DENISE COLLINS
                                      Judge, 208th District Court

                                            1201 Frankun

                                        Houston, Texas 770O2
                                                                                           (713)755-6374
                                                                                       Fax:(713)368-9219




Mona Natemeyer
Court Coordinator




  State was served with the application on May 8, 2013. On May 23, 2013, the State filed

  a motion requesting designation of issues in cause number 1087429-B. On June 4,

  2013, this Court entered an order designating issues needing to be resolved in cause

  number 1087429-B.


           On April 21, 2014, the State filed an answer and proposed order designating

  issues and for filing affidavit in cause number 1087429-B. On May 30, 2014, this Court

  entered an order designating issues needing to be resolved in cause number 1087429-B

  and ordering trial counsel Wilfred Anderson submit an affidavit concerning his

  representation of the applicant.

           On October 29, 2014, the State filed proposed findings and conclusions of law

  in cause number 1087429-B. On January 30, 2015, this Court entered findings of fact

  and conclusions of law in cause number 1087429-B.


           On March 18, 2015, the Court of Criminal Appeals issued an unpublished order

  remanding the instant cause to this Court in writ number WR-75,780-02 and ordering

  that this Court resolve factual issues by, among many options, obtaining affidavits or

  conducting an evidentiary hearing to address the applicant's factual claims of ineffective
                                          DENISE COLLINS
                                         Judge, 208th District Court

                                               1201 Frankun

                                           Houston, Texas 77002
                                                                                              (713)755-6374
                                                                                          Fax:(713)368-9219




Mona Natemeyer
Court Coordinator




  assistance of counsel in trial. Ex parte Miles, No. WR-75,780-02 (Tex. Crim. App.

  March 18, 2015). The Court of Criminal Appeals' remand order required the trial court

  to resolve factual issues byJune 16, 2015, and supplement the habeas record byJuly 16,

  2015.


           On April 24, 2015, the State filed a motion requesting order for filing affidavit in

  cause number 1087429-B.         On this same date, this Court entered an order for trial

  counsel Wilfred Anderson to again file an affidavit concerning his representation of the

  applicant. Unforeseen flooding in Houston in late May, difficulty locating the appellate

  record, and family circumstances lead to a delay in the receipt of Mr. Anderson's

  affidavit. Mr. Anderson's affidavit was received on June 10, 2015. Additionally, the

  State has requested medical records from several facilities where the applicant may have

  received mental health treatment in 2004, in order to address the factual issues

  delineated in the Court of Criminal Appeals' remand order. These records are not yet

  available for review. Upon receipt and review of these items, this Court will enter

  findings of fact as ordered by the Court of CriminalAppeals.

                                                   II.
                                      DENISE COLLINS
                                     Judge, 208th District Court

                                           1201 Frankun

                                       Houston, Texas 77002
                                                                                        (713)755-6374
                                                                                    Fax:(713)368-9219




Mona Natemeyer
Court Coordinator




           THEREFORE, this Court respectfully requests a sixty (60) day extension of

  time, to resolve factual issues, enter findings of fact, and supplement the habeas

  transcript with the findings of fact, affidavits, and other documentation necessary to

  resolve factual issues and to forward such habeas transcript to the Court of Criminal

  Appeals in writ number WR-75,780-02.

                                              III.


           WHEREFORE, PREMISES CONSIDERED, this Court respectfully requests

  that the Court of Criminal Appeals allow an additional sixty (60) days, to fully comply

  with its order in writ number WR-75,864-03.



                    SIGNED this




                     PRESIDING JUDGE, 208™ DISTRICT COURT
                               HARRIS COUNTY, TEXAS